Citation Nr: 1336988	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  11-14 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Portland, Oregon, Regional Office (RO) that granted entitlement to service connection for PTSD at a rating of 30 percent.  Subsequently, in an April 2011 statement of the case (SOC), the RO raised the Veteran's PTSD rating to 70 percent from the time of his initial claim on November 28, 2007.

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.


FINDING OF FACT

The evidence of record shows that the Veteran's PTSD from November 2007 to the present is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; and not total occupational and social impairment. 


CONCLUSION OF LAW

the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, such notice was provided to the Veteran in April 2008, prior to the initial adjudication of his claim in December 2008.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records (STRs), private treatment records identified, statements from third parties and VA treatment records with the claims file.  Additionally, the Veteran has not identified any treatment records aside from those that are already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

In November 2008, the VA provided a medical examination to determine service connection for PTSD.  Later, in August 2011, the VA provided an additional examination to determine the status of the Veteran's PTSD.  These examinations are adequate as the examination reports show that the examiner considered the relevant history of the Veteran's disability, and the examiner provided a sufficiently detailed description of the current state of the Veteran's disability.  Moreover, the Veteran has not contested the sufficiency of either of these examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  
See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2013), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Increased Evaluation

The evaluation of service connected disabilities is based on the average impairment of earning capacity they produce as determined by considering current symptomatology in light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet App. 589 (1991).  In addition, the entire history of the Veteran's disability is also considered.  Consideration must be given to the ability of the Veteran to function under the ordinary conditions of daily life.  38 C.F.R. 
§ 4.10. 

If there is a question as to which of the two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  28 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods, known as "staged ratings."  For the reasons set forth below, the Board finds that a staged rating is not appropriate under the circumstances of this case because the Veteran's symptoms have remained relatively stable over the pendancy of the appeal and the Veteran's currently assigned rating of 70 percent is in place upon resolving all reasonable doubt in the Veteran's favor.  

The use of the term, "such symptoms as" in the rating criteria for a 30, 50, 70, or 100 percent evaluation under the General Rating Formula for Mental Disorders indicates that these symptoms are merely examples, not an exhaustive list or a list of required symptoms.  See Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002).  When looking at a Veteran's symptomatology in an increased rating claim, the focus should be on the level of impairment on occupational and social function rather than how many of the listed symptoms the veteran exhibits.

However, in Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013), the Federal Circuit found that although symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the Veteran's level of impairment with regard to occupational and social impairment.  Entitlement to a particular disability rating requires sufficient symptoms of the kind listed for that rating, or others of similar severity, frequency, or duration, that cause the level of occupational and social impairment associated with that rating.

Diagnostic Code 9411 addresses PTSD.  Under that code, evaluations may be assigned ranging between 0 and 100 percent.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.


The Global Assessment of Functioning

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A score of 61 to 70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

Merits

The Veteran contends his PTSD warrants a higher rating.

Turning first to the evidence, the Board notes that the Veteran has had numerous therapeutic sessions, PTSD Screens, and two PTSD VA examinations.  The Board has reviewed this evidence although it will not be recounted in detail.  That said, the Board acknowledges that mental health clinical records for the Veteran show a range of GAF scores from 55 to 61. 

The Veteran's earliest VA examination in November 2008 indicates the Veteran was able to work and that his home life was good.  The VA examiner indicates that the Veteran was able to trust his immediate family. 

Following this examination, the record shows third party statements were submitted in support of the Veteran's initial claim for PTSD in September 2009.  These statements indicate that the Veteran has a relationship with his son and wife, and although he is reclusive, the wife lay statements indicate he does go to restaurant at times.  The Veteran's wife states "[the Veteran always sits in a restaurant with his back to a wall, facing the door."  The son states "I sometimes think my father has trouble in social situations [...] [he] seems to get nervous when around other new people and new places."

Following these statements, additional third party statements were received by VA in July of 2011.  These statements indicate the Veteran suffers from the several symptoms of PTSD, but also illustrate that he is able to maintain a relationship with his wife as she states "we have been married for 42 years [...] in the early 70s we went to the local VFW [...] we didn't go back until a few years ago."  

The record also contained a VA examination that was conducted in August 2011.  In this examination, the examiner indicates that the Veteran is unable to maintain gainful employment, has disorientation to time or place, suicidal ideation, has mild memory loss, fleeting hallucinations of "people in black silk" which are not persistent, and intermittent inability to perform activities of daily living.  The examiner also indicates that the Veteran's PTSD interferes with his relationship with his wife, he is not a persistent danger of hurting himself or others and his behavior is not grossly inappropriate.  In reference to the impact these symptoms have on the Veteran' occupation and social functioning,  the examiner notes that the Veteran has reduced reliability and productivity that impair his occupational and social functioning, but is able to manage his own funds.

Most recently in, an April 2012 psychiatric progress provided the Veteran with a GAF score of 60, and states the Veteran has "improved sleep quality and no nightmares."

The Board has considered the evidence of record but finds that the extent of the Veteran's psychiatric symptoms do not rise to the level of total occupational and social impairment so as to warrant a 100 percent evaluation.  The Board notes that the Veteran has some symptoms listed under the criteria for a 100 percent rating including intermittent inability to perform activities of daily living, disorientation to time or place and hallucinations.  The Board notes, however, that the reported hallucinations are not persistent, and he does not demonstrate the additional symptomatology indicative of the 100 percent criteria requiring total occupational and social impairment, such as symptoms commensurate gross impairment in thought processes, grossly inappropriate behavior, or memory loss for names of close relatives, own occupation, or his own.

The record shows that the Veteran is able to maintain some social contacts and is able to manage his funds.  Turning to occupational impairment and the reference of unemployability in the record, the Board acknowledges that the Veteran is unemployable, at least in part, due to his PTSD rating of 70 percent.  The criteria for a 70 percent rating contemplates this, as the relevant rating criteria provides for "occupational and social impairment, with deficiencies in most areas, such as work."  Therefore, fact that the Veteran may have significant occupational impairment is commensurate with his PTSD rating of 70 percent and does not, in and of itself, warrant the assignment of the next higher 100 percent rating. 

The Board underscores that while the Veteran has significant social and occupational impairment, his symptoms are not commensurate with the criteria for a 100 percent rating.  Such symptoms would be indicative of significantly more impairment by persistently interfering with veteran's perception of reality, causing an inability to independently maintain the basic functions of daily living.  The Board recognizes that the Veteran may have some disorientation and intermittent inability to perform activities of daily living, two of the symptoms listed in the criteria for rating of 100 percent.  However, the Court has stated that when looking at a Veteran's symptomatology in an increased rating claim, the focus should be on the level of impairment on occupational and social function rather than how many of the listed symptoms the veteran exhibits.  See Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002).  In this regard, the Board notes the VA examiner's clinical findings in August 2011 were that the Veteran has reduced reliability that impact his occupational and social functioning, which is actually the language associated with the criteria for a 50 percent disability rating.  Clearly, these findings do not equate with symptoms associated with the total occupational and social impairment contemplated by the criteria for a 100 percent disability rating.  Indeed, the evidence indicates the Veteran is able to maintain a relationship however strained with his wife and son.  This relationship is evident in the Veteran's wife's letter received by VA in July 2011 and the Veteran's son's letter received by VA in September 2009.  Moreover, the Veteran's GAF scores of record which range from 55 to a most recent score of 60 in April 2012 correspond in the DSM-IV with moderate symptoms or moderate difficulty in social or occupational functioning which is more in line with the criteria for the assignment of 50 percent disability rating rather than for 70 or 100 percent rating criteria.  In point of fact, it appears that in assigning the Veteran the current 70 percent rating for his service-connected PTSD, VA has resolved all reasonable doubt in the Veteran's favor.  Considering the foregoing, the Board finds the evidence of record is not sufficient to warrant an increased rating of 100 percent.

Extraschedular

The Board has considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, although the diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  


ORDER

An initial rating in excess of 70 percent for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


